United States Court of Appeals
                     For the First Circuit
No. 17-1706

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                   GADIEL ROMERO, a/k/a "TC,"

                      Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]



                             Before

                 Thompson, Kayatta, and Barron,
                         Circuit Judges.




     Thomas J. O'Connor, Jr. for appellant.
     Alexia R. De Vincentis, Assistant United States Attorney,
with whom Andrew E. Lelling, United States Attorney, was on brief,
for appellee.


                        October 12, 2018
              THOMPSON, Circuit Judge.

                                   OVERVIEW

              Gadiel Romero pleaded guilty to conspiracy to commit

kidnapping and got a 276-month prison sentence, a below-guidelines

sentence — his guidelines range was 360 months to life.                    Ably

represented on appeal by new counsel, Romero principally claims

that    his   incarcerative   term   is   both     procedurally   flawed   and

substantively unreasonable. Concluding, as we do, that his attacks

miss the mark, we affirm.

                          HOW THE CASE GOT HERE

              Because this appeal follows a guilty plea, we take the

facts    from   the   undisputed     parts    of   the   probation   office's

presentence report ("PSR") and the transcripts of the key court

hearings.     See, e.g., United States v. Edwards, 857 F.3d 420, 421

n.1 (1st Cir.), cert. denied, 138 S. Ct. 283 (2017).

                                   Abduction

              Around 6 p.m. on July 23, 2012, masked gunmen abducted

Manuel Amparo and Jose Daniel Felipe Castro near a house on Allston

Street in Lawrence, Massachusetts.             What happened is this.       As

Amparo and Castro pulled into the driveway in Amparo's car, a white

van pulled in behind them and four men wearing masks and black t-

shirts emblazoned "POLICE" charged out shouting "police."              Three

of the men had pistols and the fourth had a shotgun.              One of the

                                     - 2 -
men smacked Amparo on the side of his face and forced him and

Castro into the van.     The men then put a hood over Amparo's head

and bound his feet and hands.     The van sped off to Manchester, New

Hampshire, it turns out.     Responding to a 911 call from Amparo's

wife, police found a plastic handcuff on the ground near Amparo's

car and a GPS locator attached to the car's back bumper.

          During   the   drive   to   the   Granite   State,   Amparo    was

periodically beaten (this part of the PSR is phrased in the passive

voice). The abductors eventually brought him and Castro to a house

in Manchester.    One of the abductors put Amparo on the phone with

someone who threatened to kill him if he did not pay a ransom.            An

abductor also burned him with a hot iron and repeatedly punched

and kicked him.

          At some point that night, Amparo freed his hands and

feet, removed his hood, and escaped through a window.          He started

knocking on the neighbors' doors, looking for help.        Responding to

the commotion, one neighbor called the police and said he had a

man on his porch who claimed he had been kidnapped.              This was

around 4:30 a.m. on July 24.

                      Investigation and Arrests

          Arriving on the scene, officers heard from Amparo about

his ordeal, including where he had escaped from.        And they learned

too that the suspects and another victim where still there.             With

                                 - 3 -
backup help, the officers headed to the location, freed Castro,

and arrested Jose Guzman, Henry Maldonado, and Thomas Wallace.

Searches (either with a party's consent or with a warrant) later

revealed   guns,   police   paraphernalia   (badges,     t-shirts   with

"POLICE" on them, handcuffs, etc.), Amparo's wallet, cell phones,

and blood on the van's carpet.

           During the investigation, law enforcement learned that

Guzman, Maldonado, and Wallace participated in a Lawrence-area

kidnapping gang led by Danny Veloz (nicknamed "Maestro") that also

included Romero, Luis Reynoso, and Jose Matos.         The crew focused

on abducting drug dealers and holding them for ransom (in the form

of cash or drugs).      Guzman, Maldonado, Wallace, and Reynoso

cooperated with the government.      From their statements, a clear

picture emerged of the Amparo/Castro abductions.        Matos installed

the GPS tracker on Amparo's car and stored uniforms and weapons

used during the kidnapping.    Veloz tracked the GPS data and clued

the crew in on Amparo's whereabouts by calling Guzman.       When Veloz

said Amparo was near his Lawrence home, Guzman, Maldonado, Wallace,

Reynoso, and Romero grabbed Amparo and Castro at gunpoint.          Once

at Maldonado's Manchester home, Veloz and Guzman continued to talk

by phone throughout the evening as Maldonado tortured Amparo to

get him to pay a ransom.      Eventually, Wallace drove Reynoso and



                                 - 4 -
Romero back to Lawrence (Maldonado and Guzman stayed with the two

abductees) and then returned to Maldonado's home.

             Beyond that, the cooperating witnesses also talked about

a May 9, 2012 attempted kidnapping on Saratoga Street in Lawrence,

and   a   July    8,    2012    kidnapping    on   Whiting   Street     in   Lynn,

Massachusetts.         Guzman fingered Romero as part of the crew present

on Saratoga Street for the attempted kidnapping (the attempt fell

through    when    the    police    responded      to   reports   of   suspicious

activity).       Guzman and Maldonado also fingered Romero as part of

the Whiting Street crew that kidnapped a drug dealer at gunpoint

and kept him in Maldonado's basement (Guzman and Romero beat and

kicked him, apparently) until the dealer's associate paid a ransom.

                                    Indictment

             After his arrest, a federal grand jury indicted Romero

— along with Guzman, Maldonado, Wallace, Veloz, Reynoso, and Matos

— for conspiring to "unlawfully seize, confine, kidnap, abduct,

and carry away" two persons "and to willfully transport them in

interstate commerce and hold them in ransom, in violation of" 18

U.S.C. § 1201(a) and (c).           Reduced to its essentials, § 1201(a)

punishes    anyone      who    "unlawfully    seizes,    confines,     inveigles,

decoys, kidnaps, abducts, or carries away and holds for ransom or

reward or otherwise any person . . . when . . . the person is

willfully transported in interstate or foreign commerce . . . ."

                                      - 5 -
And § 1201(c) provides that "[i]f two or more persons conspire to

violate this section and one or more of such persons do any overt

act to effect the object of the conspiracy, each shall be punished

by imprisonment for any term of years or for life."               Romero

initially pleaded not guilty to the charge.

                         Recorded Conversation

            During Romero's pretrial detention, his then-attorney

gave prosecutors a letter that he said Romero had given him.

Signed     by   Maldonado,   the   letter   purported   to   recant   his

identification of Romero as a player in the July 23 kidnapping.

Maldonado told prosecutors in an interview that he wrote the letter

because Romero had threatened him by showing him a shank and having

some guys tell him they knew where his family lived (Maldonado has

a wife and two children).          A later search of Romero's cell

uncovered a tooth brush sharpened to a point.

            Maldonado agreed to wear a secret recording device and

talk to Romero in prison about Romero's plan to have him recant

his identification.      And the tape captured Romero inculpating

himself in the July 23 conspiracy.          Here is a taste of what he

said:

        I was the first one that hit [Amparo], 'Be quiet,' and
        then [Wallace] hit him hard. Bang! Bang! Bang! Holy
        shit! . . .     [Wallace] cracked him. When I hit him
        . . . he bled a little bit, but when that dude hit him
        with the grip of the shotgun, . . . blood was spurting
        everywhere!   That poor [Reynoso] in the back . . . .
                                   - 6 -
     This is the third time I went to do something with
     [Reynoso]. . . . He's not built for that.

And while complaining about what Veloz had paid him for his

participation, Romero also said:

     I was out there doing my thing on my own too. Do you
     remember one time when he says to me [unintelligible],
     Oh, how did you buy that car? Not with you . . . . The
     most I ever see you with, motherfuckers is five stacks
     . . . . I went with another team and I make 50 stacks
     one night. One night, one hit. With [Veloz] it's 5, 5,
     5. No more . . . . It's like, you don't want us to get
     fat, you want us to, like maintain and go.

           The two then shifted to a discussion about the letter

Maldonado had given his attorney. "Listen off the book," Maldonado

began,

     [Guzman's] the one . . . when we first, listen got when
     we first got, first got in the tank together, [Guzman's]
     — he's a dirty dude — all through this he told me,
     yo. . . . At first he tried to tell me in Spanish to
     tell [Veloz] to swear about everything about the guns
     and everything and then he said "Yo, . . . tell them
     that it was [Veloz] and [Romero] that put you up to all
     of this you heard?

"If you said this shit to your attorney," Romero responded, "I can

leave."   To that, Maldonado replied:

     My man . . . I've . . . told them exactly everything
     that I wrote in the letter everything. Everything that
     you told me to tell him. Everything, and . . . I haven't
     still come face to face with the dude with the prosecutor
     but when I do come with the prosecutor even though I
     know he's gonna know that I'm lying it doesn't matter
     cause it's my word, you know what I'm saying.

"I don't know how . . . that shit works," Romero stated, "because

if you already went to a grand jury . . . [a]nd you gave a
                               - 7 -
confession, then, they gonna hit you with perjury."              And later in

the conversation, Romero said to Maldonado that "if you say . . .

what you were just telling me . . ., that in the pen . . . [Guzman]

said . . . 'We are going to say that it was [Romero] and [Veloz]'

that thing gets me out of this mess . . . ."           "Everything you told

me to say I'm gonna say," Maldonado stressed.           "I'm gonna tell my

other lawyer that:      'Yo, [Romero] had nothing to do with . . .

this and that.'"

             Romero   also    brought     up   the   alleged     ransom   with

Maldonado.      Calling Amparo "a kilo carrier," Romero opined that

the government will "need [Amparo] to go to court to testify."

But "if the guy is intelligent and he knows what happened," Romero

added, "he won't go to court," because if he testifies about

everything — how the crew put "a GPS under [the] car" and "ask[ed]

for ransom money for [his] head" — the government will know "that

[he was] doing something big," which would get the "feds" on him.

                               Change of Plea

             Represented by counsel, Romero attended a change-of-plea

hearing where he switched his plea from not guilty of conspiracy

to kidnap to guilty (he did so without a written plea agreement

with the government).        Here are the highlights from that hearing.

             Near the hearing's beginning, the judge noted that the

statute   the    government     alleged    Romero    conspired    to   violate

                                    - 8 -
criminalizes the "knowing[] and willful[]" abduction of "a person

with the intent to receive a benefit, usually in the form of a

ransom or reward . . . ."    The judge also touched on the law of

conspiracy, the details of which are not relevant here.      Romero

said he understood. And the judge discussed how federal sentencing

works, noting in broad strokes that a court first calculates the

applicable advisory-sentencing "range" — after accounting for the

base "offense level," any "adjustment[s]" to the offense level,

and the defendant's criminal history — and then considers various

"factors" to come up with an appropriate sentence, whether within,

above, or below the range.   "Ultimately," the judge said,

     I have to see . . ., as best as I can . . ., that justice
     is being done in the case, so there will be a [PSR]
     prepared. It will be shared with you, obviously, with
     me and with the government, and where there are
     disagreements, we have a hearing, and that's where we
     have an opportunity to work out finally what satisfies
     me as a fair and just sentence, and, of course, you have
     an opportunity to participate in that process and to
     speak at [the] hearing as well.

Asked by the judge if he had any questions about sentencing, Romero

answered that he did not.

          Because he had to see if Romero accepted responsibility

for committing the charged offense, the judge had the government

summarize the evidence against him.     Among other details, the

government emphasized that the crew had "held" the kidnapped

victims, "and a ransom demand was made on one of [them] for his

                               - 9 -
release."     Romero did not dispute anything the government said.

Taking a belt-and-suspenders approach, the judge then repeated for

Romero's benefit the gist of the government's evidence — evidence

that   included    (in   the   judge's   words)   his   being   "part    of    an

agreement to kidnap" and transport a person across state lines

"with the intent to procur[e] a ransom for his release."                "[W]ere

you part of that agreement with Mr. Veloz and others?" the judge

asked Romero.      "Yes, sir," replied Romero, who then acknowledged

that he was "voluntarily" choosing to plead guilty. And with that,

the judge accepted Romero's change of plea.

                                 Sentencing

            After the change-of-plea hearing, probation prepared the

PSR, which recounted the pertinent facts in great detail.                     And

among the facts described there was the ransom aspect of the

conspiracy.       For instance, the PSR noted that Amparo told the

police that Veloz threatened to kill him if he did not pay a

ransom.     The PSR also noted that the cooperating co-conspirators

(to quote the PSR) admitted that "the crew tried to get Amparo to

pay a ransom."

            Because the conspiracy charged the kidnapping of two

distinct victims — Amparo and Castro — the PSR treated Romero's




                                   - 10 -
conviction as two separate counts of conspiracy to kidnap.1           See

USSG § 1B1.2(d).   The PSR set Romero's base-offense level for each

count at 32, see id. § 2A4.1(a), and added 2 levels because he

used a dangerous weapon, see id. § 2A4.1(b)(3). On the conspiracy-

to-kidnap-Amparo count, the PSR added 2 levels because Amparo

sustained serious bodily injury, see id. 2A4.1(b)(2)(B), and 6

levels because of the ransom demand, see id. 2A4.1(b)(1).         The PSR

then adjusted the base-offense level for each count upwards 2

levels for obstruction of justice (because Romero schemed to have

Maldonado retract his identification).      See id. § 3C1.1.      All of

this resulted in adjusted-offense levels for the Amparo and Castro

kidnappings of 44 and 36, respectively.

          Applying a multi-count adjustment, the PSR calculated a

combined adjusted-offense level of 45.      See id. § 3D1.4.     The PSR

then reduced that number 3 levels for acceptance of responsibility,

for a total-offense level of 42, see id. § 3E1.1(a), (b) — which

combined with Romero's criminal-history category of VI resulted in

an advisory-sentencing range of 360 months to life in prison.2



     1 Probation   applied   the   2016   version   of   the   sentencing
guidelines.
     2Despite putting in a "request[]," probation had not received
information about "whether a ransom demand was made specific to
Castro and whether Castro sustained any injuries." But probation
said that, regardless, Romero's advisory-sentencing range "would
not be impacted, and would remain 360 months to life."
                               - 11 -
          Romero raised a multitude of objections to the PSR.              As

pertinent here, he disagreed with the PSR's recommended 2-level

increase for obstruction of justice — his theory being that the

recorded conversation contained "no indication . . . that [he]

threatened, cajoled, forced, [or] enticed . . . Maldonado to do

anything or corroborated any previous threats, cajoling[,] or

force against Maldonado to do anything on . . . [his] behalf."

Romero also insisted that he played only a minor part in the

criminal activity and so should get a 2-level minor-role reduction.

See id. § 3B1.2(b).      He did not object to the 6-level ransom-

demand enhancement, however.

          Probation    responded    that    even   without    the    recorded

conversation,   a   preponderance   of     the   evidence    supported    the

obstruction-of-justice    enhancement      given   Maldonado's      statement

that he penned the letter recanting his identification after Romero

(who had a shank) threatened him.          And probation insisted that

Romero should not get a minor-role reduction because he "played an

active role in the abduction of the two victims at gunpoint."

Probation also noted that the evidence suggested that Romero had

a hand in the May 9 attempted kidnapping (on Saratoga Street) and

the July 8 kidnapping (on Whiting Street).         So probation concluded

that the PSR properly assigned Romero's total-offense level of 42.

And probation noted that even if the district judge agreed with

                               - 12 -
Romero on both objections, the total-offense level would be 38,

which would still yield a recommended-sentencing range of 360

months to life.

           Romero filed a sentencing memo.               Noting that the PSR

recommended a sentencing range of 360 months to life imprisonment,

he asked for a 120-month term based on his minor role in the

conspiracy, his not threatening Maldonado, and his "substantial"

steps he had taken "toward rehabilitation."               He did not mention

the ransom-demand evidence, however.

           In     its   sentencing    memo,    the   government     noted   how

cooperating co-conspirators "identified [Romero] as a member of a

violent crew that kidnapped drug dealers for ransom" — like other

crew members, he "disguised himself as a police officer, armed

himself with a firearm, and abducted drug dealers for ransom."              As

for the kidnapping of Amparo and Castro, the government chronicled

how "Amparo was tortured with a hot iron in Maldonado's home while

Veloz demanded a ransom from him (Romero did not do the actual

burning but was present when it occurred)."              Romero was hardly "a

minor player," the government emphasized — based on what the

cooperating      co-conspirators     said,    he   was    "an   active,   eager

participant in a conspiracy to kidnap multiple drug dealers at

gunpoint   for    ransom."    And     once    caught,    Romero   "threatened"

Maldonado, a cooperating co-conspirator, "causing Maldonado to

                                     - 13 -
recant his identification of Romero."                     Still, the government

recommended a 312-month prison stint, below the PSR's recommended

range of 360 months to life.

             At sentencing, the judge indicated that he had reviewed

the PSR and the parties' memos.                 And he noted that Romero had

"some" objections to the PSR.            But because the government endorsed

a 312-month sentence — a term below the recommended 360-months-

to-life range "calculated by the Probation Office" — the judge was

"not sure that those objections" were "all that relevant," since

the government's proposal was "below" what Romero would get if he

sustained     the     objections         and    reduced    the      offense         level

accordingly.       The judge did not discuss Romero's objections any

further, however.       And Romero did not object.

             The    judge   then    asked      for   argument    on   the     parties'

"approach to the case and the recommendation."                        Obliging, the

government     discussed      the    conspirators'         relative         levels     of

culpability,       emphasizing     how    Veloz,     Guzman,    and   Romero        "most

deserv[ed] . . . the kind of substantial penalties" permitted "for

this type of offense" because they were basically "in the business

of kidnapping drug dealers for ransom."                     The government then

contrasted     these    co-conspirators           with    Matos,      who     did     not

participate    directly     in     the    kidnappings,     and     with     Maldonado,

Wallace, and Reynoso, who did participate directly but on fewer

                                         - 14 -
occasions and in roles "subordinate . . . to persons [who] were

more experienced, or who had a leadership aspect to the case."

Conceding Romero was not a leader of the crew — Veloz was "the

overall leader," and Guzman was "the street leader or street boss"

— the government noted that Romero had boasted in the recorded

conversation with Maldonado that he was among the crew's more

experienced members.   This plus the cooperating co-conspirators'

statements showed Romero "was engaged in this kind of activity on

a regular basis."

          "You can't imagine a more dangerous, violent kind of

conduct," the government stressed in something of a final pitch —

"charging out of vans armed with guns, kidnapping, torturing"

(Romero did not put the iron on Amparo, the government conceded,

but he was there when it happened), "[a]ll to extort a ransom paid

in drugs or money."    Yet despite the seriousness of the offense,

the government supported a slight departure from the low end of

the sentencing range because it thought Romero's criminal-history

designation   significantly   overstated    the    seriousness      of   his

criminal history.   Which is why the government requested a below-

guidelines sentence of 312 months.

          Agreeing with the government's comment about Romero's

criminal history, defense counsel asked for a sentence of 120

months.   Counsel   emphasized    how   Romero    was   not   a   leader,   a

                                 - 15 -
torturer, or a person responsible for securing the GPS device and

equipping the crew.         He also suggested that Romero's recorded

statements to Maldonado amounted to mere bolstering and failed to

show obstruction of justice.               And he pointed out how Matos had

gotten a 144-month sentence (Matos was the only co-defendant

sentenced at that point), how the "national mean" sentence for

kidnapping is 192 months, and how other defendants had received

lighter sentences for similar offenses.

              After   considering         the   parties'    extensive      arguments,

listening to Romero's statement (his "allocution," as it is called)

where   he    professed    to   be    a    remorseful      and   changed    man,   and

reviewing      the    pertinent      sentencing       factors,       see   18   U.S.C.

§ 3553(a), the judge chose to impose a 276-month term.                     Explaining

his decisional calculus, the judge noted that several factors cut

in favor of a below-guidelines sentence, including that Romero —

though "very important in the organization," as the government

said — was not "the mastermind"; that his criminal-history category

was "overstated"; and that he had accepted responsibility for his

crime and "taken some positive steps" to rehabilitate himself.

But measuring "the other side of the equation," the judge "agree[d]

with    the   government    that     this       was   a   violent,    brutal[,]    and

reprehensible crime" for which "punishment is merited and earned."

Also and importantly, in the statement-of-reasons form issued

                                          - 16 -
after judgment entered, the judge checked a box indicating that he

had "adopt[ed]" the PSR "without change."

              Anyone   wondering     about     Romero's    co-conspirators'

sentences:      After a jury's guilty verdict on the conspiracy-to-

kidnap charge, Veloz got a life term.           After they pleaded guilty

to conspiracy to kidnap, Guzman got a 192-month term, Maldonado a

156-month term, Wallace a 156-month term, and Reynoso a 131-month

term.       And after he pleaded no contest to conspiracy to kidnap,

Matos (as we said) got a 144-month term.




                            OUR TAKE ON THE CASE

              That brings us to the present, with Romero's appeal

challenging      (as   we   noted)     the    sentence's   procedural   and

substantive reasonableness.3




        3
        Romero also argues — for the first time on appeal,
engendering plain-error review — that the sentence violates his
Eighth-Amendment right to be free from cruel and unusual
punishment. He concedes that the case law is against him. Still,
he raises the issue to preserve it for possible Supreme Court
review. It is preserved, though (obviously) given the presence of
authority contrary to his position, plain error is plainly missing
here. See, e.g., United States v. Morosco, 822 F.3d 1, 21 (1st
Cir. 2016).
                                     - 17 -
                         Procedural Reasonableness

              Broadly speaking, Romero believes the judge botched the

sentencing-range calculation by giving him enhancements for ransom

demand and obstruction of justice, and by denying him a reduction

for   minor    participation.        He   also    blasts     the    judge   for   not

"expressly rul[ing]" on his objections to the PSR's handling of

the obstruction-of-justice and minor-participant adjustments. The

government, however, sees no reason for us to vacate his sentence.

And we agree with the government.

                             Standard of Review

              We generally inspect a procedural-reasonableness claim

for abuse of discretion, see United States v. Tanco-Pizarro, 892
F.3d 472, 478 (1st Cir.), cert. denied, 2018 WL 4361944 (2018) —

a   multidimensional      test   that     requires     us    to    assess   "factual

findings for clear error, arguments that the [sentencer] erred in

interpreting or applying the guidelines de novo, and judgment calls

for   abuse    of   discretion      simpliciter,"      see    United     States   v.

Trinidad-Acosta, 773 F.3d 298, 309 (1st Cir. 2014) (quoting United

States v. Serunjogi, 767 F.3d 132, 142 (1st Cir. 2014)).                           Of

course,   when      a   defendant     fails      to   preserve      a   procedural-

reasonableness objection below, we review only for plain error.

See Tanco-Pizarro, 892 F.3d at 478-79.                And as everyone knows by

now, the plain-error standard is a demanding one, requiring the

                                      - 18 -
defendant to "show (1) error, (2) plainness, (3) prejudice, and

(4) an outcome that is a miscarriage of justice or akin to it."

Id. (quoting United States v. Edelkind, 467 F.3d 791, 797 (1st

Cir. 2006)); see also United States v. Pires, 642 F.3d 1, 14 (1st

Cir. 2011) (calling the plain-error standard "daunting").4     But

when a party intentionally relinquishes or abandons an argument,

we deem it waived, meaning it is unreviewable.   See, e.g., United

States v. Coleman, 884 F.3d 67, 71 (1st Cir. 2018).



                          Ransom Demand

          We start with Romero's complaint with the ransom-demand

enhancement — a complaint he débuts here, so our review is at best

limited to plain error.    Section 2A4.1(b)(1) of the guidelines

calls for a 6-level increase "[i]f a ransom demand or a demand

upon government was made . . . ."       In Romero's telling, that

increase only applies if a kidnapper makes a ransom demand to

someone "other than the victim."   To support his thesis, he relies




     4 "[F]or sound reason," we have said, "the plain error rule
creates a high threshold where the supposed missteps are ones that
no one noticed at the time or, if noticed, thought worthy of a
timely objection." See United States v. Dehertogh, 696 F.3d 162,
170 (1st Cir. 2012).      For example, this "exceedingly tough"
standard keeps the parties from hiding problems below — which
could've been fixed then and there — so that they might argue error
here. See Bielunas v. F/V Misty Dawn, Inc., 621 F.3d 72, 80 (1st
Cir. 2010).
                              - 19 -
on a Seventh Circuit case, United States v. Reynolds, which held

that "§ 2A4.1(b)(1) may be applied only if kidnappers' demands for

money or other consideration reach someone other than the captured

person."     See 714 F.3d 1039, 1044 (7th Cir. 2013) (internal

quotation marks omitted).   And because the PSR indicates only that

a ransom demand was made to Amparo himself, his argument continues,

the judge had no business applying the ransom-demand enhancement.

This matters, he submits, because without that enhancement his

sentencing range would be 324 to 405 months, not 360 months to

life.      See USSG Ch. 5, Pt. A (sentencing table) (setting a

sentencing range of 324 to 405 months for persons with a criminal-

history category of VI and an offense level of 36).          Though

artfully framed, his argument fails for several reasons.

             For openers, and to repeat, Romero pleaded guilty to an

indictment charging him with infracting 18 U.S.C. § 1201 by

(emphasis ours) conspiring to kidnap two persons, transporting

them interstate, and holding them "for ransom."      At his change-

of-plea hearing, remember, he admitted (no ifs, ands, or buts)

that the government's version of events added up to a § 1201

violation — a version that prominently featured his having played

a role in a kidnapping conspiracy where (double emphasis ours)

"the victims were held and ransom demand was made on one of the

victims for his release."     And by agreeing with the government

                               - 20 -
that he violated § 1201 when a ransom demand "was made" only on

the kidnapped "victim[]," Romero arguably waived his current claim

that no ransom demand was ever made because the demand did not

reach a third party.     See generally United States v. Walker, 538
F.3d 21, 23 (1st Cir. 2008) (holding that a defendant waived any

right to claim as error a sentencing rationale that she had agreed

to in the district court); United States v. Turbides-Leonardo, 468
F.3d 34, 37-38 (1st Cir. 2006) (emphasizing in a similar context

that "a defendant who eschews a warrantable objection" to a

sentencing    enhancement      "lulls   both    the    prosecution      and   the

sentencing court into what will prove to be a false sense of

security if he is later allowed to do an about-face").

             But even assuming, favorably to Romero, that the claim

is not waived, we discern no plain error.                    To win under this

standard, Romero must show (among other things) that the judge

committed    an   "indisputable"      error    by    (for    example)   flouting

governing precedent or the guideline's clear text — such a showing

would satisfy plain error's plainness prong, the case law holds.

See United States v. Jones, 748 F.3d 64, 70 (1st Cir. 2014); see

generally    United   States    v.   Olano,    507 U.S. 725,   734   (1993)

(explaining that "plain" error is "synonymous with clear or . . .

obvious" error (internal quotation marks omitted)).                  This he has

not done, however.

                                     - 21 -
            Romero   pins    his    plain-error        hopes   to   the   Seventh

Circuit's Reynolds decision, which (as we noted) held that "'ransom

demand' under § 2A4.1(b)(1) requires that a demand be made to a

third    party."     See 714 F.3d   at    1044    (bold-face    type    and

capitalization omitted).      But Reynolds does not — repeat, does not

— control us, a fact that pokes a huge hole in his Reynolds-based

argument.    See United States v. Richard, 234 F.3d 763, 771 (1st

Cir. 2000) (finding no plain error even though a majority of

circuits had adopted the interpretation of a statute urged by the

defendant); see also United States v. Caraballo-Rodriguez, 480
F.3d 62, 70 (1st Cir. 2007) (same).

            Still trying to bring his claim within the sphere of

controlling precedent, Romero notes that Reynolds cited a case of

ours, United States v. Alvarez-Cuevas, 415 F.3d 121 (1st Cir.

2005).   But his effort is for naught.

            Alvarez-Cuevas        interpreted    a     different    subpart    of

§ 2A4.1 — (b)(6), not (b)(1).             As Alvarez-Cuevas said, subpart

(b)(6) tells sentencers to jack up a defendant's offense level by

3 if "the victim is a minor and, in exchange for money or other

consideration, was placed in the care or custody of another person

who had no legal right to such care or custody of the victim."

See id. at 122 (quoting § 2A4.1(b)(6)).           The defendant in Alvarez-



                                     - 22 -
Cuevas offered two reasons why that enhancement did not apply

there:

     (1) the [kidnapped] child was never "placed in the care
     or custody of another person who had no legal right to
     such care or custody," because the enhancement refers to
     placing the victim in the custody of a third party, not
     one of the kidnappers; [and] (2) because [the two co-
     conspirators] who kept the child . . . were not paid
     money or other consideration to keep the child but rather
     merely expected to receive some of the proceeds of the
     ransom, the child was not placed in their custody "in
     exchange for money or other consideration."

Id. at 124.      Agreeing with the defendants, Alvarez-Cuevas held

that subpart (b)(6) applies only "where the child is kidnapped, by

special order, to be turned over to the custody of a third party

who has no custody rights and who has paid the kidnappers to do

the job," as well as where "the ransom-demanding kidnapper, who in

an effort to make it harder to find the [child], pays a third party

to keep and care for the child."    Id. at 122, 126-27.    A contrary

interpretation,    Alvarez-Cuevas   concluded,   "would   render   the

'placed in the custody of another person' a nullity" and would

"create[] . . . incentive[s] for kidnappers to hide or even to

abandon children (thus avoiding responsibility for their custody

or care)."    Id. at 127.

             Reynolds dropped a "cf." citation to Alvarez-Cuevas,

with the following parenthetical:       "(construing § 2A4.1(b)(6) to

apply only to situations involving third parties even though the

section makes no explicit reference to them, because of additional
                               - 23 -
harm implicated in such situations)." 714 F.3d at 1044-45.        But

the "cf." signal is a dead giveaway that the Seventh Circuit

believed Alvarez-Cuevas did not speak directly to subpart (b)(1).

After all, and as the Supreme Court's cases make clear, "cf." is

"an introductory signal which shows authority that supports the

point       in    dictum    or   by   analogy,       not    one   that   'controls'     or

'dictates' the result."               Lambrix v. Singletary, 520 U.S. 518, 529

(1997)      (emphasis       added).      And    because      Alvarez-Cuevas       is   not

controlling precedent on the § 2A4.1(b)(1) issue, Romero's first

attempt to clear the high plain-error hurdle falls short.

                  With no binding precedent on his side, Romero cannot

succeed on plain-error review unless he shows his ransom-demand

theory is compelled by the guidelines' language itself. See, e.g.,

Jones, 748 F.3d at 70; Caraballo-Rodriguez, 480 F.3d at 70.                            And

to the extent he tries to make that argument, it fails too.

                  In Reynolds — the case he hangs his hat on — the Seventh

Circuit          candidly   acknowledged       how    "difficult"        the   issue   is,

because the guidelines do not define "ransom" and the guidelines'

commentary offers "no insight into what conduct the Sentencing

Commission intends § 2A4.1(b)(1) to punish."5 714 F.3d at 1044.




        5
       The Sentencing Commission is an agency tasked by Congress
with issuing sentencing guidelines and keeping them current. See
28 U.S.C. § 994.
                                          - 24 -
The Seventh Circuit also rejected the ransom definition in Black's

Law Dictionary ("Black's," for short), see id. — which is the go-

to dictionary for courts in figuring out the commonest legal

meanings of terms, see generally United States v. Nason, 269 F.3d
10,   16   (1st    Cir.    2001)    (noting    how   the   court   was   turning

"predictably" to Black's "to glean the most widely accepted legal

meaning" of the term at issue there (emphasis added)).                   Black's

defines "ransom" as "[m]oney or other consideration demanded or

paid for the release of a captured person or property," which, the

government in Reynolds argued, could include a demand made on the

victim himself.      See 714 F.3d at 1044 (quoting Black's).             But the

Seventh    Circuit    found    that    definition    to    be   "overinclusive"

because under it "even a simple mugging would include a 'ransom'

demand if at some point during the attack" the attacker "offered

to let the victim go in exchange for her valuables or some other

benefit."    Id.

             The Seventh Circuit then said that the "language of the

guideline . . . presupposes the existence of a third party."                 Id.

(emphasis added).         Section 2A4.1(b)(1), the court noted, "applies

if 'a ransom demand or a demand upon government was made.'"                  Id.

(quoting the provision).           These "are distinct actions," the court

wrote, "and yet the Sentencing Commission . . . group[s] them

together," even though "a 'demand upon government' cannot be made

                                      - 25 -
during a kidnapping without the communication of demands to people

other than those held captive."       Id.   And because "'a demand upon

government'   cannot   be   made   during   a   kidnapping   without   the

communication of demands to [non-captives]," the court said "that

'ransom demand' is fairly read to also include this third-party

element."   Id.

            Moving on, the Seventh Circuit then discussed potential

policy concerns;6 noted potential parallels between the provision

and the Hostage Taking Act ("HTA"), 18 U.S.C. § 1203;7 and mentioned

that while "no appellate court has considered whether § 2A4.1(b)(1)

requires the communication of demands to third parties," it had

"not found a single appellate decision where the adjustment had



     6 "[K]idnapping someone . . . to compel others to act, as a
substitute for confronting or attempting to rob those others in
person," the court stated, "can be a very effective way to
accomplish crime that merits heightened deterrence." Id. But if
this is done "without the knowledge of anyone except for the
victim, the scope of the crime and risk of harm to others, while
undoubtedly extensive, is nonetheless not as great." Id.
     7 "[T]he HTA," the court remarked, "punishes 'whoever . . .
seizes or detains and threatens to kill, to injure, or to continue
to detain another person . . . to compel a third person or a
governmental organization to do or abstain from doing any act as
an explicit or implicit condition for the release of the person
detained.'"   Id. at 1045 (quoting 18 U.S.C. § 1203(a)) (first
alteration in original).     And "[g]iven the[] similarities in
language and parallel structure," the court added, "§ 2A4.1(b)(1)
appears to paraphrase the language of the HTA," and so the court
"believe[d] it is meant to apply only when a kidnapper issues
demands . . . to compel a third party (either the government or
private citizen) to act." Id.
                                   - 26 -
been applied to a defendant who did not intend for his demands to

reach a third party."8

             That the Seventh Circuit judged the ransom-demand issue

"difficult" — justifying resort to interpretative aids (including

presupposition) — kiboshes any suggestion on Romero's part that

the   guidelines'    words   unquestionably    support   his   position.

Properly viewed, his ransom-demand argument ultimately "turns on

judicial construction of the [guidelines]," and "since we have not

yet adopted the construction he urges, there is no plain error."

See Caraballo-Rodriguez, 480 F.3d at 73.

             If more were needed (and it is not), the Eleventh

Circuit, unlike the Seventh Circuit, accepts Black's definition in

interpreting "ransom demand" in § 2A4.1(b)(1) — specifically, the

Eleventh Circuit has held that "[n]othing in that definition

excludes" money that the kidnapper thinks the victim owes him from

qualifying as a "ransom demand."     See United States v. Digiorgio,

193 F.3d 1175, 1178 (11th Cir. 1999) (per curiam).        And the Fifth

and Second Circuits have upheld enhancements under § 2A4.1(b)(1)

where the kidnappers demanded money or other consideration from

the victim and not a third party.         See United States v. Andrews,

503 F. App'x 257, 258 (5th Cir. 2012) (per curiam); United States




      8   Id. (footnote omitted).
                                 - 27 -
v. Escobar-Posado, 112 F.3d 82, 82-83 (2d Cir. 1997) (per curiam).

In a later case, the Second Circuit specifically observed that its

Escobar-Posado opinion "took a different approach" to the ransom-

demand guideline than the Seventh Circuit's Reynolds opinion.   See

United States v. Cole, 594 F. App'x 35, 38 (2d Cir. 2015) (summary

order).   Anyhow, the different precedents on the question at hand

preclude Romero from showing that any error (if error there was)

was plain — which is to say, clear or obvious.9    See, e.g., United

States v. D'Amario, 412 F.3d 253, 256–57 (1st Cir. 2005); United

States v. Diaz, 285 F.3d 92, 97 (1st Cir. 2002).

           The bottom line:   Perhaps someday we will have to take

a definitive stand on the ransom-demand issue.        Cf. generally

Caraballo-Rodriguez, 480 F.3d at 70 (noting that a holding that a

party "has not met his burden of showing there was an error which

was plain" is not a "ruling on the merits").        But for today's

purposes, it suffices to say that Romero's ransom-demand theory is

not the stuff of plain error.      See generally United States v.

Frady, 456 U.S. 152, 163 (1982) (noting that plain error assumes




     9 To the extent Romero believes the government did not make —
and thus waived — any argument on the "clear or obvious" prong, he
is dead wrong, as the government believes Reynolds's holding does
not help Romero demonstrate "a 'clear or obvious' error" on the
judge's part.
                               - 28 -
an error so self-evident that the judge should have avoided it,

"even absent the defendant's timely assistance in detecting it").

                  Obstruction of Justice and Minor Role

              Romero knocks the judge for not "expressly" ruling on

his objections to the PSR's inclusion of a 2-level obstruction-

of-justice      enhancement       and     rejection    of   a    2-level   minor-role

reduction.        And    he    criticizes      the     judge      for    not   properly

calculating the sentencing range because (the theory goes) the

record    did   not     support     the    enhancement      but    did    support    the

reduction.      Agreeing with Romero that the judge did not explicitly

rule on his two targeted objections, the government counters that

his protests "were inconsequential to the proper calculation" of

the sentencing range.          The government also argues that the record

"amply support[s]" the judge's denial of his objections.                       For our

part, regardless of the applicable standard of review — the

government sometimes talks about plain error, and Romero talks

about abuse of discretion — we see no need for a sentencing do-

over.

              Take Romero's first beef.               We agree with the parties

that    the   judge     did   not   expressly      rule     on   his    objections    at

sentencing (though the judge arguably addressed Romero's minor-

role-reduction request at sentencing when he said he "agree[ed]

with the government's characterization that . . . Romero's role

                                          - 29 -
was very important in the organization").    But that gets Romero

only so far.

          Sentencers, of course, "must — for any disputed portion

of the [PSR] or other controverted matter — rule on the dispute or

determine that a ruling is unnecessary either because the matter

will not affect sentencing, or because [they] will not consider

the matter in sentencing."     Fed. R. Crim. P. 32(i)(3)(B).   Our

preference is for judges to make reasonably explicit rulings on

properly disputed matters.    See, e.g., United States v. Van, 87
F.3d 1, 3 (1st Cir. 1996).   But the lack of an explicit ruling is

not always catastrophic.     United States v. Carbajal-Váldez, 874
F.3d 778, 783 (1st Cir. 2017).    Our case law allows us to uphold

sentencing conclusions if the judges "implicitly resolved" the

disputes, like when their "statements and the sentence[s] imposed

show[] that the [disputes] were decided in a particular way." Van,
87 F.3d at 3 (emphasis added); see also United States v. Zehrung,

714 F.3d 628, 632 (1st Cir. 2013).

          Returning to our case, we see that the judge started the

sentencing hearing by saying that he read the PSR and the parties'

sentencing memos. Which means he knew that (a) the PSR recommended

a sentencing range of 360 months to life, a range driven in part

by a rejection of Romero's obstruction-of-justice/minor-role-based

objections; that (b) Romero wanted a 120-month sentence; and that

                               - 30 -
(c) the government wanted a 312-month sentence.                 Saying he was

"not sure" if Romero's objections mattered — because, as he saw

it, the government's asked-for sentence was "below" what Romero

would get if he resolved the objections in Romero's favor — the

judge then had the lawyers flesh out their "approach to the case"

and their "recommendation."         So the lawyers talked a lot to the

judge about Romero's role in the conspiracy and whether he had

obstructed justice.      Ultimately, however, in selecting a 276-month

sentence (a term even lower than the below-guidelines sentence the

government recommended), the judge adopted the PSR (emphasis ours)

"without change" — i.e., he accepted the PSR's sentencing-range

calculations, including its rejection of Romero's obstruction-of-

justice/minor-role-based protests.           This we know because of the

judge's written statement of reasons.              So the record read as a

whole "reliably shows" that the judge implicitly resolved Romero's

objections against him.       See Carbajal-Váldez, 874 F.3d at 783-84.

Which suffices to reject his no-express-ruling argument.             See id.;

see also United States v. Zayas-Ortiz, 808 F.3d 520, 523-24 (1st

Cir. 2015) (rejecting a defendant's claim that the lower court did

not   "give   sufficient     reasons   for   its    decision"    denying   his

sentence-reduction motion, our rationale being that the court had

checked   a   box   on   a   form   indicating     it   had   considered   the

appropriate policy statements and sentencing factors, and we could

                                    - 31 -
infer the denial's basis by comparing what the parties argued with

what the court did).

           As for Romero's second argument — that the record does

not back the obstruction-of-justice increase but does back the

minor-role decrease — even less need be said. With a total-offense

level of 42 and a criminal-history category of VI, Romero had a

sentencing range of 360 months to life.          Granting him a 2-level

minor-role reduction and jettisoning the 2-level obstruction-of-

justice enhancement would drop his total-offense level to 38 (a

number that includes the ransom-demand enhancement, which, as we

said, survives plain-error review).         Combined with the same VI

criminal-history category, Romero's sentencing range would remain

360 months to life.        See USSG Ch. 5, Pt. A (sentencing table).

Thus any error (if there was one) in resolving Romero's objections

against him provides no basis for upsetting the sentence.                See

United States v. Hinkley, 803 F.3d 85, 93-94 (1st Cir. 2015)

(finding no reason to vacate a defendant's sentence because even

if the contested "enhancement were removed, the guideline sentence

would be unchanged" — which means "any error in the application of

this   enhancement   was    harmless");   see   also   United   States    v.

Monteiro, 871 F.3d 99, 115 n.15 (1st Cir. 2017) (declining to

consider an argument about an enhancement because fixing any error

would not change defendant's sentence), cert. denied, 2018 WL

                                 - 32 -
1278424 (2018); cf. United States v. Sepulveda, 15 F.3d 1161, 1199

(1st Cir. 1993) (stating that "[i]t is unnecessary to address an

allegedly erroneous sentencing computation if, and to the extent

that, correcting it will not change the applicable offense level

or   otherwise     influence        the    defendant's"   sentencing      range   and

(thus) his sentence); United States v. Carrozza, 4 F.3d 70, 88

(1st Cir. 1993) (explaining that courts have "inherent power not

to decide disputes that are immaterial or irrelevant to the

ultimate sentence").

             Enough     said       about   Romero's    procedural-reasonableness

challenge.       On then to his substantive-reasonableness challenge.

                         Substantive Reasonableness

             Romero separately argues that his 276-month sentence is

substantively unreasonable (or too long, in everyday speech) — a

multifaceted claim based on his belief that the judge, first,

wrongly    hit    him   with       an     obstruction-of-justice    increase      and

unfairly     withheld          a     minor-role       decrease,    and,     second,

"unjustifiably" picked a term "more severe than those of more

culpable defendants in the instant case and than those sentences

imposed nationally at the median for this offense."                 Reviewing his

claim for abuse of discretion, see Tanco-Pizarro, 892 F.3d at 483,

we detect none.



                                           - 33 -
           Romero's argument about the obstruction-of-justice and

minor-role adjustments is simply a repackaged version of the one

just rejected.    And it fails for reasons already given.

           Romero's next contention — that the 276-month sentence

created an unwarranted sentencing disparity between himself and

his codefendants — is not without some surface appeal.                   But it

cannot be sustained.

           Sentencers, no doubt, must consider "the need to avoid

unwarranted sentence disparities among defendants with similar

records who have been found guilty of similar conduct."                18 U.S.C.

§   3553(a)(6).     The    key   word    is   "unwarranted"       —   that   is,

§ 3553(a)(6) does not ban all disparities, just "unwarranted"

ones.     Anyway,    the     statute's    main   concern     is       minimizing

"national[]"    sentencing    disparities     among   like    criminals      who

commit like crimes.    See United States v. Martin, 520 F.3d 87, 94

(1st Cir. 2008).     Even so, our cases recognize that "legitimate

concerns may arise" if a judge sentences "similarly situated

coconspirators or codefendants" to "inexplicably disparate" terms.

See United States v. Demers, 842 F.3d 8, 15 (1st Cir. 2016); see

also United States v. Correa-Osorio, 784 F.3d 11, 28 n.25 (1st

Cir. 2015).    But — and it is a big "but" — our cases also recognize

that such a disparity claim will flop "if material differences

between the defendant and the proposed comparator[s] suffice to

                                  - 34 -
explain the divergence."       Demers, 842 F.3d at 15.          And by material

differences      our   cases   mean    things     like   dissimilar     criminal

involvement,       criminal    histories,       or   cooperation      with   the

government, to name just a few.                See United States v. Flores-

Machicote, 706 F.3d 16, 24 (1st Cir. 2013).

               Yes, Guzman, Maldonado, Wallace, Reynoso, and Matos all

received sentences considerably less than 276 months.                 But unlike

Guzman, Maldonado, Wallace, and Reynoso, Romero did not cooperate

with the government.      And unlike Matos, Romero abducted Amparo and

Castro    at    gunpoint.10    These    differences      make   the   sentencing

disparities reasonable.11       See, e.g., United States v. Mueffelman,

470 F.3d 33, 41 (1st Cir. 2006) (discussing cooperation); United

States v. Reverol-Rivera, 778 F.3d 363, 366 (1st Cir. 2015)


     10 Citing a statement in the PSR that Matos was "part of the
team that kidnapped [the victims] on July 23, 2012," Romero asserts
that the evidence concerning Matos's role is "unclear at best."
But despite his best efforts, we see nothing inconsistent between
that statement and descriptions later in the PSR suggesting that
Matos's role as part of that team was limited to attaching a GPS
device and storing uniforms and weapons.
     11Romero concedes, as he must, that a sentencing difference
is not a forbidden disparity if justified by a legitimate
consideration, like rewarding cooperation.     But he thinks this
principle does not apply here because, in his words, prosecutors
opted to let "defendants who were among the most culpable to
cooperate against lower members of the organization." Romero rests
his theory on pure speculation, not case analysis. And so we say
no more about it. See Muñiz v. Rovira, 373 F.3d 1, 8 (1st Cir.
2004) (holding waived a skeletal argument unaccompanied by
"citation to any pertinent authority"); United States v. Zannino,
895 F.2d 1, 17 (1st Cir. 1990) (same).
                                      - 35 -
(discussing culpability).       Also hurting Romero is his failure to

present info about his co-conspirators' criminal histories, info

we need so we can see if "he and his proposed comparators are

similarly situated."        See United States v. Rodríguez-Adorno, 852
F.3d 168, 177 (1st Cir.), cert. denied, 138 S. Ct. 163 (2017).

            Trying to avoid the inevitable result of this reasoning,

Romero argues that any dissimilarities between him and his co-

conspirators should not matter, thanks to United States v. Reyes-

Santiago, 804 F.3d 453 (1st Cir. 2015).                But Reyes-Santiago is

easily   distinguishable      from    our   own     case.     Reyes-Santiago's

sentence    reflected   an   unwarranted       disparity     for    two   reasons.

First,     the   district    court   did      not   accept    his    drug-amount

stipulation but did accept his co-defendants', without offering

any rationale to "justif[y] the uniquely harsh approach" in picking

his sentence." Id. at 468-73; see generally United States v. Ramos

Diaz, 702 F. App'x 1, 3 n.3 (1st Cir. 2017) (explaining that Reyes-

Santiago "involved a Sentencing Guidelines factor — drug quantity

— that was applicable to all of the defendants and was applied

uniquely harshly to the appellant").                And second, the district

court considered info that Reyes-Santiago had participated in a

"massacre" after saying it would "not . . . factor the murders

into the defendants' sentences for the drug conspiracy."                   Reyes-



                                     - 36 -
Santiago, 804 F.3d at 473.       Nothing like that happened here,

however.

             That leaves us with Romero's suggestion of a disparity

between his sentence and the sentences of similarly situated

defendants across the country.     The problem for him is that he

floats this suggestion in the "Summary of Argument" section of his

brief and then never gives it the sort of treatment needed to

preserve the point for appellate review.     For instance, he does

not give us the necessary info about the other defendants — their

criminal involvement, their criminal histories, their cooperation

(or not) with the government, etc. — to do an "apples to apples"

comparison.     See Rodríguez-Adorno, 852 F.3d at 177 (emphasizing

that "[a] credible claim of sentencing disparity requires that the

proponent furnish . . . enough relevant information" so that "the

court [can] compare apples to apples" (internal quotation marks

omitted)).      So we deem the suggestion waived by perfunctory

treatment.     See United States v. Pérez, 819 F.3d 541, 547 (1st

Cir. 2016); United States v. Pérez-Mejílas, 292 F. App'x 69, 70

(1st Cir. 2008).

                               WRAP UP

             Having worked our way through the issues, we affirm

Romero's sentence.



                                - 37 -